Alicia Bryan




                         Fourth Court of Appeals
                               San Antonio, Texas
                                      July 20, 2015

                                   No. 04-15-00107-CV

                                   Justin V. HAYNES,
                                         Appellant

                                            v.

                                 Alicia Bryan HAYNES,
                                         Appellee

                From the 166th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2012-CI-14023
                      Honorable David A. Canales, Judge Presiding


                                     ORDER
       The Appellant’s Unopposed Motion to Abate Appeal or to Extend Time to File
Appellant’s Brief is GRANTED. The appeal is abated until August 17, 2015.



                                                 _________________________________
                                                 Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of July, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court